Per Curiam : A rehearing having been granted in this cause, the same was heard at the September term, 1871, of this court. After the rehearing was granted, it was suggested to the court that Henry Uhlich, the complainant, had died, leaving a last will and testament, by which he appointed his wife, Louisa Augusta Uhlich, his sole executrix, and constituted her his sole devisee, since which the cause has proceeded in her name. Elaborate arguments were presented at the second hearing, which we have carefully considered, and have again reviewed the whole ground on which the opinion filed was based, and find nothing therein we desire to correct, believing the law is therein correctly stated find applied to the facts proved. A majority of the court abide by the opinion as filed, and it must stand as the judgment of the court. In that opinion is found this clause: “ The fact that complainant’s deed of release to Ernst and Muhlke conveyed away the best portion of the estate granted to him, can not operate to upset all these proceedings. It was a mistake clearly, which the parties, on being informed of, proffered to rectify at once, and executed proper deeds of conveyance for such purpose, so that complainant might be assured in the title to all his father had granted to him.” In order to ascertain if such deeds of conveyance have been made, acknowledged and delivered, or ■ tendered, by Ernst Uhlich and Muhlke, in the lifetime of Henry Uhlich, the cause is remanded to the Superior Court of Cook county; and should it there be made to appear such deeds have not been executed and acknowledged, the Superior Court will order and direct the same to be executed and acknowledged in a reasonable time, to be fixed by that court, and delivered to the present complainant, or' deposited with the clerk of the said court for her use, after the same shall be approved, as to form and substance, by said Superior Court.